internal_revenue_service number release date index number ------------------------ ------------------------------------------------------------ --------- ------------ ------------------------ ------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------------- id no -------- ----------------- telephone number ------------------- refer reply to cc corp plr-115065-15 date date corporation state goods and services stock exchange predecessor year year year year date a b c d ---------------------------------------------------------------------------------------------- --------------------------------------------------------------------- -------------- ---------------------------------------------------------------------------------------------- ------------------------ ------------ -------------------------------------- ------ ---------- ---------- ------ ------ ------ ----- ---- ---- plr-115065-15 e ---- dear ------------------ this letter responds to a letter dated date submitted by your authorized representatives on behalf of corporation requesting a ruling regarding the application of sec_301 and sec_305 of the internal_revenue_code the code the information provided in that letter and in later correspondence is summarized below summary of facts corporation is a cooperative corporation organized as a non-stock membership association under the laws of state corporation is governed by its board_of directors the board which consists of a directors representing b different geographic regions where corporation does business the board is elected by its members who exercise voting rights based on membership rather than on equity ownership and which voting rights conform to the democratic control requirements imposed on cooperatives corporation is prohibited by the laws of state from paying dividends on its equity at a rate exceeding c annually corporation provides goods and services to its member and nonmember patrons collectively patrons and in accordance with its articles of incorporation articles and bylaws conducts this business with patrons on a cooperative or patronage basis corporation divides its business activities into three segments and the board has created allocation units based on these segments or portions of segments for purposes of allocating and distributing patronage refunds to patrons at the end of each fiscal_year corporation calculates the net_income or loss from patronage business of each of its allocation units the board is authorized by the bylaws to allocate up to d of the income from patronage business to corporation’s capital reserve the remaining net_income of each allocation unit is then allocated to each patron in the ratio that the quantity or value of the business done with or for the patron bears to the quantity or value of the business done with or for all patrons of such allocation unit corporation annually distributes the income allocated to each patron as patronage refunds which qualify as patronage_dividends within the meaning of sec_1388 the patronage refunds are distributed to patrons in the year following the fiscal_year to which they relate under the rules of subchapter_t of the code the bylaws permit the board to make such distributions in the form of cash qualified written notices of allocation within the meaning of sec_1388 qwnas nonqualified written notices of allocation within the meaning of sec_1388 nqwnas revolving fund certificates securities of corporation or another entity or some combination of the plr-115065-15 above corporation has historically distributed patronage refunds in the form of a combination of cash and qwnas and more recently nqwnas each patron has consented to take into income at its stated dollar amount the portion of any patronage refund made in the form of qwnas corporation deducts from its net_income the amount of all patronage refunds distributed in the form of cash and qwnas in the taxable_year to which they relate corporation does not immediately deduct at the time of payment and patrons do not immediately take into income upon receipt any patronage refunds paid in the form of nqwnas rather corporation and patrons take nqwnas into account when redeemed by corporation in addition to its patronage business activity corporation also does business with persons who are not patrons corporation separately calculates the revenue and expenses relating to its non-patronage business and pays federal corporate_income_tax on the net non-patronage income under the bylaws such non-patronage income is required to be added to corporation’s capital reserve unless the board in its discretion decides to allocate such income to the allocation units and the patrons corporation does not issue shares of common_stock instead all issued equity interests in corporation are limited and have a face_amount which is payable upon redemption or liquidation of corporation that is all of the holders of corporation’s issued equity have a claim on corporation’s assets that is limited to the equity’s face_amount the issued equities of corporation consist of capital equity certificates issued as qwnas and nqwnas non-patronage earnings certificates together with the capital equity certificates patrons’ equities’ allocated capital reserve and preferred_stock the preferred_stock in addition to corporation’s formal issued equity interests each patron of corporation possesses an unallocated and unissued equity_interest the unallocated equity in the net assets of corporation to the extent the value of corporation’s net assets exceeds the face_amount of the issued equity interests corporation’s capital equity certificates are issued solely to patrons based on patronage and are issued on an annual basis as the non-cash portion of patronage refunds these certificates have a stated dollar face_amount have no maturity_date do not bear interest or dividends do not entitle the holder any voting rights cannot be transferred without consent of the board and are not subject_to redemption upon request of a member they are redeemed at their face_amount on a periodic basis at the discretion of the board and in accordance with the terms of the redemption policy approved by the board which may be modified at any time corporation’s non-patronage earnings certificates issued by a predecessor to corporation predecessor represent an allocation of non-patronage income to members apportioned on a patronage basis these certificates have a stated dollar face_amount have no maturity_date do not bear interest or dividends do not entitle the holder any voting rights and are not subject_to redemption upon request of a member plr-115065-15 they are redeemed at their face_amount on a periodic basis at the discretion of the board and in accordance with the terms of the redemption policy approved by the board patrons take these certificates into account as income under sec_61 when redeemed by corporation corporation no longer issues these certificates corporation’s allocated capital reserve refers to annual allocations apportioned on a patronage basis made by predecessor to members between year and year from amounts that it added to its capital reserve these allocations were similar to those represented by corporation’s previously predecessor’s non-patronage earnings certificates corporation does not redeem allocated capital reserve corporation has also issued various classes of preferred_stock both to the general_public and to patrons each share of preferred_stock has an annual dividend at a rate no higher than c has a face_amount of dollar_figuree and is publicly traded on stock exchange corporation has not redeemed any shares of preferred_stock and has no intention to do so corporation’s articles and bylaws provide that if corporation is liquidated or dissolved the net assets of corporation are to be distributed first to pay the face_amount of all corporation’s formal issued equities the face_amount of the preferred_stock is required to be distributed to its holders prior to distributions to holders of the face_amount of any other equity_interest in corporation corporation’s remaining assets the unallocated equity is then to be allocated among the allocation units as the board determines to be reasonable and equitable considering the origin of such amounts and the amounts so allocated shall be paid to current and former patrons of each allocation unit in proportion to their patronage of the unit over such period as may be determined to be equitable and practicable by the board under corporation’s annual redemption policy enacted in year the board determines the total dollar amount of patrons’ equities based on the face_amount eligible for redemption in any year and the portions of this amount that will be redeemed from individuals and from non-individuals cash allocated to the redemption of individual patrons’ equities is applied first to patrons’ equities held by estates of deceased members and then to patrons’ equities held by patrons who have reached the minimum age of redemption for individuals cash allocated to the redemption of non-individual patrons’ equities is limited to the redemption of qwnas and is applied to such qwnas in the manner determined by the board which has generally applied a first-in_first-out policy but has also limited redemption to those qwnas held by non-individuals who have done business with corporation in the preceding five years in addition the board may resolve to redeem additional_amounts of individual patrons’ equities in whatever manner it chooses in its discretion the board is authorized to redeem patrons’ equities not only with cash but also with other_property including preferred_stock plr-115065-15 in year corporation engaged in an exchange of newly issued shares of its preferred_stock for outstanding qwnas for a number of business reasons corporation intends to engage in another exchange the exchange of newly issued shares of its preferred_stock for patrons’ outstanding qwnas on a first-in_first-out basis participation by patrons in the exchange will be mandatory but limited to patrons who hold a minimum amount of qwnas and have conducted a minimum amount of business with corporation over a designated recent timeframe and may also be limited to non-individual patrons if in the judgment of the board such limitation is necessary to reduce administrative costs and complexity the exchange is expected to take place before date the preferred_stock to be issued in the exchange will be cumulative preferred_stock with a limited redemption and liquidation value and will be traded on stock exchange each share of preferred_stock issued in the exchange will be exchanged for qwnas with a face_amount equal to the closing value of a share of preferred_stock as of a day within days prior to the actual exchange the total amount of qwnas to be exchanged and the precise dividend rate on the preferred_stock will depend upon market conditions corporation makes the following representations representation sec_1 the exchange will constitute a recapitalization which qualifies as a tax-free reorganization under sec_368 none of the preferred_stock issued in the exchange will be nonqualified_preferred_stock within the meaning of sec_351 none of the qwnas redeemed in the exchange and none of the preferred_stock issued in the exchange will be sec_306 stock within the meaning of sec_306 corporation’s capital equity certificates non-patronage earnings certificates allocated capital reserve preferred_stock and unallocated equity constitute equity interests in corporation for federal_income_tax purposes at all times including following the exchange the corporation intends to continue the operation of its business and to continue to operate on a cooperative basis within the meaning of subchapter_t of the code the exchange is not part of a plan to periodically increase the proportionate interest of any equity holder in the assets or earnings_and_profits of corporation ruling plr-115065-15 based solely on the information submitted and representations made we rule that the exchange will not cause any equity holder in corporation to be treated as receiving a distribution to which sec_301 applies pursuant to sec_305 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to whether corporation operates as a cooperative under subchapter_t or whether corporation has appropriately applied the provisions of subchapter_t procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely frances l kelly frances l kelly senior counsel branch office of associate chief_counsel corporate cc
